Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 06, 2016

The Court of Appeals hereby passes the following order:

A16I0098. BENSON F. SMITH v. COMMUNITY & SOUTHERN BANK.

      Benson F. Smith filed this application for interlocutory appeal, challenging the
trial court’s order denying his renewed motion to dismiss counterclaims, or in the
alternative, motion for summary judgment. We lack jurisdiction because Smith’s
application is untimely.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. Smith obtained a timely certificate of immediate review.
However, OCGA § 5-6-34 (b), also mandates the filing of the interlocutory
application within ten days after entry of the certificate of immediate review. The
trial court entered its order on December 1, 2015, and certified its order for immediate
review on December 3, 2015. Smith filed his application on December 15, 2015, 12
days after the entry of the certificate of immediate review. Accordingly, this
application is untimely and is therefore DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              01/06/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.